DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP, and Survey & Certification

CMCS Informational Bulletin
DATE:

June 10, 2010

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey and Certification (CMCS)

SUBJECT:

Notification of National Criminal Background Check Federal Matching Grants
Solicitation under Section 6201 of the Affordable Care Act and Initial Conference
Call June 17th, 2010 (2:00-4:00 PM EST)

The new national background check program is part of the Patient Protection and Affordable
Care Act (P.L. 111-148, enacted on March 23, 2010) and the Health Care and Education
Reconciliation Act of 2010 (P.L. 111-152, enacted on March 30, 2010) together called the
Affordable Care Act.
In a previous bulletin, CMS on behalf of HHS announced the availability of $160 million in
Affordable Care Act Grants to support all States and the U.S. Territories for a multi-year
Nationwide Program for National and State Background Checks on direct patient access
employees of long term care facilities and providers. As specified in the law, these facilities and
providers include skilled nursing facilities, nursing facilities, home health agencies, hospice care
providers, long-term care hospitals, personal care service providers, adult day care providers,
residential care providers, assisted living facilities, intermediate facilities for the mentally
retarded (ICFs/MR) and other entities that provide long-term care services, as specified by each
participating State through a variety of authorities including Medicaid State Plan services and
Medicaid waiver authorities such as 1915(c) home and community-based services.
The purpose of this bulletin is to announce the initial conference call for States considering
participating in the nationwide background check program. The initial conference call will be
held on Thursday June 17, 2010 at 2:00 PM. The call duration is scheduled to last two hours.
The toll free number and participant ID number are provided below.
Initial National Conference Call for States
Date: June 17th, 2010
Time: 2:00 PM (EST)
Duration: 2 Hours
Conference Toll Free Dial In Number: (877) 251 – 0301
Participants Conference ID # 78454433
Note: In order to participate in the conference you will be required to enter the conference
ID# listed above.

STATUTE/ REGULATION: The statute is available at
http://www.gpo.gov/fdsys/search/pagedetails.action?granuleId=&packageId=BILLS111hr3590ENR. The full solicitation packet and section 6201 of the Affordable Care Act is
available at:
http://www.cms.gov/SurveyCertificationGenInfo/04_BackgroundCheck.asp#TopOfPage
CMCS CONTACT: please direct your questions about this upcoming opportunity to the
Background Check program mailbox at background_checks@cms.hhs.gov (background
underscore checks @cms.hhs.gov).
We hope you will consider becoming a part of this important new Federal/State partnership
opportunity to enhance safety and quality of care for our nation’s long term care population.

